PER CURIAM.
Pending disciplinary proceedings the respondent Charles R. Ashmann has petitioned for leave to resign from The Florida Bar. By its judgment filed August 11, 1964, the Board of Governors of The Florida Bar recommends that the petition of the respondent be granted with prejudice to any subsequent application for reinstatement which might be submitted at any time in the future.
The recommendation of the Board of Governors is approved. The prayer of the petition of the respondent Charles R. Ash-mann for leave to resign from The Florida *865Bar is granted with prejudice to any subsequent application for reinstatement at any time. Having granted the petition it is further ordered that Charles R. Ashmann be permanently removed from the rolls of The Florida Bar without privilege of reinstatement.
It is so ordered.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL, CALDWELL and ERVIN, JJ., concur.